The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 27, 2022.  No claims have been amended; claims 21-22 have been cancelled; no claims have been added.   
In view of amendments, remarks and approved Terminal Disclaimer, ODP rejection and the rejection of claims 21 and 22 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gang et al. (KR 10-2012-0040799 A) have been withdrawn.   
Claims 1-12 and 14-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kondo et al. (EP 2 684 903 A1 or U.S. Patent Application Publication 2015/0057422 A1 or U.S. Patent 9,150,680), for the rationale recited in § 6 of the Office Action dated May 10, 2022, and comments below.
The disclosure of Kondo’s reference resided in § 6 of the Office Action dated May 10, 2022 is incorporated herein by reference. 

	Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides that while Kondo states than the desire is for low viscosity, curable compositions that have a high refractive index only Example 1 has a viscosity of 30 cps or less. This is because Kondo does not teach or suggest inkjet printing as a coating method, and therefore the compositions of Kondo are not designed to meet the very rigorous demands of inkjet printing, in particular a very low viscosity (remarks, page 9, the last paragraph; pages 11-12).
In response to applicant’s arguments, the recitation that Kondo does not disclose or suggest inkjet printing as a coating method has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
In response to applicant’s arguments that “only Example 1 has a viscosity of 30 cps or less” it is noted that “an applied reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including not only preferred embodiment, but less preferred and even non-preferred”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to applicant’s arguments that “it is clear that this difunctional compound does not contain heteroaromatic groups, fused aromatic groups, heteroalkylene groups or a group containing both heteroalkylene and aromatic groups as is required of the multi-functional (meth) acrylates of current claim 1” ((page 10), 
it is noted the following.  
	A rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
	Furthermore, it is noted that Kondo discloses that a radically polymerizable composition further including, in addition to the phenylbenzyl (meth)acrylate (A), the bis[(meth)acryloylmethyl]biphenyl (B), and the biphenyl compound (C) having a molecular structure in which biphenyl structures are bonded to each other through a methylene, a (meth)acrylate compound (Y) having a fluorene skeleton ([0016]). These compounds may be used alone or in combination of two or more because they have a relatively high refractive index and a low viscosity: a refractive index of 1.57 or more and a viscosity of 30 mPas or less in the form of a liquid at 250C and have a considerably high refractive index of 1.59 or more in the form of a liquid at 400C., while being solid at ordinary temperature ([0027] - [0029]). Since the bis[(meth)acryloylmethyl]biphenyl (B) included in the radically polymerizable composition according to the present invention has an aromatic ring in its molecular structure, a cured coating film having a high refractive index can be produced by adding the bis[(meth)acryloylmethyl]biphenyl (B). In addition, since the bis[(meth)acryloylmethyl]biphenyl (B) has two (meth)acryloyl groups in its molecular structure, good curability is exhibited through radical polymerization. This contributes to an effect of improving the toughness of the resulting coating film ([0032]).
	Thus, the purposes of adding a multifunctional (meth)acrylate are to achieve a refractive index of 1.57 or more when cured and a viscosity of 30 mPas or less in the form of a liquid at 250C, which are fully correspond to the claimed limitations as per claims 1, 12, and 15.   
In response to applicant’s arguments that biphenyl compound C to raise the RI is no part of current claim 1 (pages 11-12, the bridging paragraph), it is further noted that according MPEP 2111.03 [R-3], only the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”). 
Therefore, as per claim 1, it is the examiner position that the phrase “comprising” is synonymous with “including,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”)
Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764